                             IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

STATE OF OHIO
                                           CASE NO.: 20-mj-0579
                          Plaintiff,
Vs.                                        CHIEF MAGISTRATE JUDGE PRESTON DEAVERS

MICHAELA SAMUEL

                          Defendant.


                                              ENTRY

         This matter having come on to be heard upon a Motion for Reconsideration, and for good

cause shown, Defendant is permitted to work with Pretrial Officer, Dennis McCafferty, to secure

enrollment in a 90 day residential rehabilitation program.

         All other conditions of Defendant’s bond shall remain.

         IT IS SO ORDERED.



Dated:          ____________________
                  July 9, 2021                   ________________________________
                                              _____________________________________
                                              ELIZABETH
                                                 IZABETH PRESTON DEAVERS
                                              CHIEF UNITED STATES MAGISTRATE JUDGE
